OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
MALONEY, Judge.
Appellant was convicted of possession with intent to deliver a controlled substance — 3,4 methylenedioxy amphetamine — weighing at least 400 grams. The jury assessed his punishment at seventy-five years’ confinement in the Texas Department of Corrections,1 and a $100,000 fine. The Fourteenth Court of Appeals reversed the conviction, holding that the trial court abused its discretion when it refused to allow appellant to reopen his case and introduce additional evidence after both sides had rested and closed. Yee v. State, 790 S.W.2d 361 (Tex.App. — Houston [14th Dist.], 1990).
This Court initially granted the State’s petition for discretionary review to consider two grounds: whether the court of appeals erred in holding that the trial court abused its discretion in refusing to allow appellant to reopen his case; and whether the court of appeals erred in placing upon the trial court the burden of making a bill of exception or offer of proof.
Upon review of the briefs and arguments of both the State and appellant, we now conclude that the State’s petition was improvidently granted. Accordingly, the State’s petition for review is dismissed.

. Now the Texas Department of Criminal Justice, Institutional Division.